Citation Nr: 1310363	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  99-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from July 1957 to June 1961 and from January 1991 to May 1991, with additional service in the naval reserves.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 1999 rating decision of the RO in Houston, Texas.  

In March 2001, September 2004, July 2009, April 2011, and August 2012, this issue was remanded by the Board for further development.  It has since been returned to the Board for further appellate action.  In August 2012, the Veteran's claim was remanded to obtain a VA examination and opinion.  The directed development has been completed as a fully adequate examination was provided in September 2012, and a supplemental statement of the case was issued in January 2013.  Therefore, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In August 2012, the Board also denied service connection for chronic fatigue syndrome.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2012). 

The issue of entitlement to service connection for major depressive disorder was reopened in the Board's September 2004 decision and was remanded for additional development.  Subsequently, in an April 2009 decision, the RO granted service connection for major depressive disorder which resolved the appeal with respect to that issue.  In the same September 2004 decision, the Board also denied service connection for a disorder manifested by a cyst of the bladder.  The Board's decision with respect to that issue is final.  See 38 C.F.R. § 20.1100 (2012). 

Finally, the issue of entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia was on appeal and was remanded by the Board in March 2001; however, in a March 2003 rating decision, the RO granted service connection for GERD with hiatal hernia and resolved the appeal as to that issue.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran does not currently have, nor has he had for any distinct period during the course of his appeal, COPD or any chronic respiratory disability other than service-connected asbestosis.

3.  The Veteran's current respiratory symptoms have been attributed to known diagnoses including service-connected asbestosis and acute bronchitis.


CONCLUSION OF LAW

A chronic respiratory disorder other than asbestosis, to include COPD, was not incurred in service; a qualifying chronic disability manifested by shortness of breath was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317(a)(2) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Here, the unfavorable rating decision that is the basis of this appeal was already decided prior to the enactment of the current § 5103(a) requirements in 2000.  The CAVC acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The Veteran was sent letters in May 2003, October 2004, August 2009, November 2009, December 2009, April 2011, and August 2012 which advised him of the information and evidence necessary to substantiate service connection for COPD.  The August 2009, November 2009, and December 2009 letters also advised him as to how disability ratings and effective dates were assigned in the event of a successful claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  While each of the letters was sent to the Veteran after the initial adjudication of the claim in April 1999, the claim was subsequently readjudicated, curing any error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In short, VA has complied with its duty to notify the Veteran in this case.

VA has made reasonable efforts to obtain relevant records and evidence in this case.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private and VA treatment records, and the Veteran's written assertions.  The RO requested records from the Social Security Administration (SSA) and certified in October 2011 that those records had been destroyed and were no longer available.  The Veteran was notified and any records in his possession were solicited.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

In addition, the Veteran was afforded a VA examination in September 2012 to address the proper diagnosis and etiology of his lung disability.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnosis, opinion, and rationale were consistent with the examination and the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Additionally, neither the Veteran, nor his representative, has challenged the adequacy of the VA examination.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Persian Gulf Provisions

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  In this case, the Veteran served in Southwest Asia from January 1991 to April 1991; and 38 C.F.R. § 3.317 is therefore considered potentially applicable to his claim.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: 
(i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), 
(iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, 
(vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  75 Fed. Reg. 59,968, 59,971 (Sept. 29, 2010); to be codified at 38 C.F.R. § 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).  

Consideration of Evidence

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Analysis of Service Connection Claim

The Veteran is seeking service connection for COPD, which he believes is either directly related to his military service, or is warranted under the aforementioned provisions pertaining to Gulf War service.  The Board notes initially that the Veteran has already been service connected for asbestosis, and he has rated at 60 percent since August 25, 1999.  The issue before the Board is essentially for a chronic respiratory disorder other than asbestosis.  After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have COPD, and his respiratory symptoms are entirely attributable to asbestosis and acute bronchitis.  In other words, the Board finds that there is no chronic respiratory disability other than asbestosis.  

The Board will first address the Veteran's assertion that his respiratory symptoms are related to his service in the Gulf War.  Although the Gulf War provisions apply to signs or symptoms involving the respiratory system, as set out above, an undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  In this case, an expert medical opinion was obtained in September 2012 which concluded that the Veteran's respiratory symptoms were attributable to asbestos related disease and acute bronchitis, and not to COPD.  While there has been some uncertainty in the record regarding whether the Veteran has COPD or chronic bronchitis, and this uncertainty will be addressed in more detail below, the clinical evidence overwhelming supports attribution of the Veteran's respiratory symptoms to known clinical diagnoses.  While the Veteran has asserted that the Gulf War provisions apply to his claim, he has provided no explanation for his assertion as to undiagnosed disease manifested by respiratory symptoms.  Notably, he appears to support attribution of his symptoms to the known clinical diagnosis of COPD.  As such, the Board finds that his assertions regarding Gulf War incurrence are essentially speculation, and the Board is persuaded by the findings of the September 2012 VA clinician that his symptoms are attributed to known clinical diagnoses.  Accordingly, the Board finds that service connection for qualifying chronic disability manifested by respiratory symptoms is not warranted.  

Regarding direct service connection, the Board finds that while the Veteran complained of chest pain in service, which was attributed to acid or gas, the service treatment records reveal no pertinent diagnoses or treatment.  As noted above, the Veteran had two periods of active duty, from July 1957 to June 1961 and from January 1991 to May 1991.  He also had intervening and subsequent periods of service in the Reserves.  Examinations conducted during active duty reveal normal clinical findings for the lungs and chest in June 1957 and June 1961.  A chest X-ray in July 1959 was negative.  Examinations conducted during reserve service also reveal normal clinical findings for the lungs and chest in September 1981, April 1983, April 1988, June 1992, July 1993, June 1995, and June 1996.  Pulmonary function testing in April 1983 was normal.  In addition, the Veteran completed reports of medical history on several occasions during active and Reserve service.  He specifically reported no history of shortness of breath in February 1958, September 1981, April 1983, April 1988, June 1992, July 1993, June 1995, and June 1996.  Thus, there is no diagnosis of a chronic respiratory disorder of any kind during active duty or for many years after active duty.  

As noted above, service connection has been granted for asbestosis based on exposure to asbestos during service.  Thus, an essential matter to the Board's decision is whether the Veteran has any chronic pulmonary disability other than asbestosis.  As will next be discussed, the Board finds that he does not.  

The Board acknowledges that the Veteran's post service treatment records do refer to COPD, mostly by history, but there is a specific diagnosis of COPD in April 1998.  Of course, notations in clinical records as to a history of COPD are not particularly persuasive as to the existence of such disability where the reporting clinician is simply noting the finding of a previous clinician.  The most persuasive evidence regarding a diagnosis is that which comes from a clinician who has either examined the Veteran, or who has reviewed the entirety of the evidence for the specific purpose of determining the appropriate diagnosis.  

In an April 1998 examination, the Veteran reported bronchitis with chronic pulmonary congestion, cough, and expectoration of greenish sputum.  He also complained of occasional shortness of breath.  On examination, the Veteran's lungs were determined to be clear with no rales, rhonchi or wheezes.  Chest x-rays were normal with no evidence of gross infiltrate, consolidation, or pleural effusion.  Pulmonary function tests revealed mild restrictive lung disease with mild obstructive disease of large and small airways.  The diagnosis was COPD.  A CT scan in April 1999 revealed asbestos pleural disease.  

At a VA examination in February 2003 the Veteran reported that, in 1992 when he was stationed in San Antonio in the U.S. Navy Reserves, he started experiencing coughing with shortness of breath while undergoing physical training, and he recalled it being hard to breathe.  At the VA examination in February 2003, the Veteran denied any wheezing.  He reported that he coughs once in a while and has shortness of breath.  At times when he walks he has problems breathing.  He can only walk three blocks before he gets short of breath.  He uses an inhaler.  The diagnosis was COPD secondary to smoke abuse, not due to Persian Gulf exposure, and asbestos exposure with residual of asbestos related pleural disease.  

However, the Board noted that the Veteran did not in fact have a very extensive smoking history (a two year pack history and having quit more than 40 years earlier); as well as the fact that it appeared that COPD had not been cited in the more recent medical records.  Accordingly, the Board sought a medical opinion to address the relevant questions to this appeal.  Namely, did the Veteran meet the criteria for COPD at any time during the course of his appeal, and if so, what was the etiology?

In September 2012, a VA examiner reviewed the Veteran's claims file, and concluded that, despite the prior diagnoses in the record, the American Lung Association criteria for establishing a diagnosis of chronic obstructive pulmonary disease were not met in the Veteran's case at any time during the course of his appeal.  Further, he found that the Veteran's symptoms and objective findings did not at any time after 1994 meet the criteria for COPD, even though the Veteran's health care providers began labeling his acute bronchitis episodes as chronic bronchitis.  

The examiner explained that the American Lung Association defined COPD as referring to two lung diseases, chronic bronchitis and emphysema, that are characterized by obstruction to airflow that interferes with normal breathing.  Both of these conditions frequently co-exist, hence physicians prefer the term COPD.  It does not include other obstructive diseases such as asthma.  

The September 2012 examiner noted that the objective measures of lung function testing and chest x-rays have not supported COPD; rather, the Veteran has restrictive (as opposed to obstructive) lung disease with episodic acute bronchitis.  A review of medication dispensing records indicated that an inhaler was made available to the Veteran, initially documented in 2008, and that antibiotics for bronchitis were administered three times, and a steroid once, in 2005.  According to the examiner, these are symptomatic therapeutic agents for self-limited acute bronchitis, not medication for COPD, or chronic bronchitis.  Despite references to cigarette smoking, the examiner found that the Veteran did not report a significant smoking history, perhaps a maximum of two years smoking only, which further decreased any likelihood of COPD being a significant contributor to the Veteran's shortness of breath on exertion.  The examiner found that the Veteran's service records and claims file documentation have clearly established that there was no record of pulmonary disease in service.  In fact, during extensive clinical testing conducted in conjunction with the Veteran's initial claim for service connection, there was no report of or mention of pulmonary symptoms.  

The examiner acknowledged that the April 1998 VA examination suggested the Veteran's respiratory symptoms were consistent with a diagnosis of COPD, however, he noted that objective testing on April 16, 1998, with pulmonary function tests, indicated both obstructive and restrictive lung disease patterns were present, and the chest x-ray report indicated the presence of pleural plaque.  Later, serial chest X-rays from 1996 to 2011 confirmed a raised left hemidiaphragm and pleural plaques, suggesting that a disease other than COPD was significant in the Veteran's lung condition.  Based on this evidence, the examiner concluded that it was more likely that the Veteran's obstructive respiratory symptoms were the result of bronchitis complicating the underlying lung condition of asbestosis; and the examiner already explained why the Veteran's bronchitis was considered acute and not chronic.

The examiner also noted that subsequent evidence submitted in 2001 raised the issue of asbestos exposure during the Veteran's naval service.  Thus it was concluded the predominant characteristic of the Veteran's clinical findings with radiological evidence of pleural plaques and progressive changes of lung function tests, were predominantly restrictive in nature, established service connected asbestosis, and were considered sufficient to establish this diagnosis.  Therefore even if the diagnosis of COPD were warranted after 1994 - which the examiner concluded it was not - then it would still be less likely than not (less than 50 percent probability) that the COPD began during the Veteran's military service or was otherwise caused by such service.  

The Board finds that the September 2012 opinion is the most persuasive of record regarding the appropriate pulmonary diagnoses.  The examiner reviewed the record, including the previous diagnoses of COPD and determined that based on the findings and accepted medical principals that the diagnosis of COPD or chronic bronchitis were not supported.  The examiner explained his findings in detail with reference to the evidence, including test results and prescribed medications.  While the diagnoses of COPD were made by individuals who are presumed to be competent to offer diagnoses, none is as well reasoned as the opinion of the September 2012 clinician, and none is based on as thorough a review of the evidence.  It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  See id.

The Board's finding that the Veteran has acute bronchitis rather than chronic bronchitis is also supported by the diagnosis of the Veteran's private physician, M.J.B., M.D. in an August 2007 report in which he wrote that the Veteran had acute bronchitis and asbestosis.  Acute bronchitis was also diagnosed in March 2001.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110 ; 1131. In the absence of proof of present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

Here, the most probative evidence is the opinion of the VA examiner who explained in September 2012 why that the Veteran did not clinically meet the definitions for either COPD or chronic bronchitis, and had not at any time pertinent to his appeal.  While the examiner acknowledged that the Veteran has experienced bouts of acute bronchitis, service connection requires a chronic disability and cannot be granted for an acute condition.  Thus, there is no chronic respiratory disability other than asbestosis for which service-connected could be granted.    
  
The Board has considered the Veteran's contentions that he suffers from a chronic respiratory disorder related to service, beyond his service connected asbestosis.  However, there is no indication that the Veteran has any specialized training that renders him competent to provide an opinion on a medical matter such as the diagnosis or etiology of respiratory disorders.  In this regard, the presence of a chronic respiratory disorder requires medical testing and expertise to determine.  As the Veteran is not shown to have medical expertise, he is not competent to render a probative (persuasive) opinion on this question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the respiratory symptoms the Veteran reportedly experienced in service or following service are related to any current disorder, if existent, is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Hence, the lay assertions in this regard are not probative medical opinions.  In any event, the Board finds the medical conclusions by the VA examiner are of greater probative value than the Veteran's lay contentions.

While the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in chronic disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current chronic disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

As there is no chronic respiratory disability other than asbestosis, the Board finds that service connection for COPD, or for any other chronic respiratory disability, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for COPD is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


